DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 08/09/2021, with respect to the 112(f) interpretations have been fully considered and are persuasive.  The 112(f) interpretations have been withdrawn.

Applicant’s arguments, see pages 7-8, filed 08/09/2021, with respect to the 103 rejections have been fully considered and are persuasive.
Examiner concurs the presented prior art fails to disclose or suggest the amended claim language.  Specifically, independent claims 1, 9, and 16 have been amended to incorporate allowable subject matter from original dependent claims 4, 5, 11, 12, 19, and 20 respectively.  An updated search did not result in a reference that would, individually or in combination with the presented prior art, disclose the language of independent claims 1, 9, and 16.  The prior art fails to disclose setting a vertical sync signal high for a first frame start boundary of two consecutive frame start boundaries and controlling a vertical sync signal to correct a timing even error by setting the vertical sync signal low for a second frame start boundary of the two consecutive frame start boundaries in the context of a camera system with at least one imaging subsystem.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485